OPINION OF THE COURT
Per Curiam.
Respondent was admitted to the New York Bar at the Second *108Judicial Department in 1992. He has maintained an office for the practice of law within the First Department during relevant periods of good standing since then.
Since October 30, 1997, respondent has been under a one-year suspension from practice, by order of this Court (233 AD2d 51), for professional misconduct by reason of his conviction in Criminal Court, Kings County, for harassment in the second degree and falsely reporting an incident in the third degree, and his failure to report the criminal disposition to the Appellate Division. The criminal conviction carried-with it a sentence of one year’s conditional discharge, 43 days of intermittent imprisonment, and a fine of $90.
In January 1998, while still under suspension from practice, respondent pleaded guilty, in Supreme Court, Kings County, to an unrelated charge of computer trespass (a class E felony), in satisfaction of a multicount indictment which additionally charged attempted criminal facilitation in the second degree, official misconduct, and conspiracy in the second, fourth and fifth degrees. On March 17 of this year he was sentenced to five years’ probation and a $155 fine.
An attorney convicted of a felony immediately forfeits his license to practice in New York (Judiciary Law § 90 [4] [a]). Petitioner has asked that respondent’s name be stricken from the rolls. There is no opposition.
Accordingly, the petition is granted, and respondent’s name is stricken from the roll of attorneys authorized to practice law in this State.
Sullivan, J. P., Wallach, Rubin, Williams and Mazzarelli, JJ., concur.
Petition granted, and respondent’s name ordered struck from the roll of attorneys and counselors-at-law in the State of New York, forthwith.